Citation Nr: 1120838	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for right inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the claim.

The Veteran provided testimony at a hearing before the Board by the undersigned Acting Veterans Law Judge (AVLJ) in December of 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In September 2010, the Board remanded this case for further development to include a new VA medical examination to evaluate the current nature and severity of his service-connected right inguinal herniorrhaphy.  Such an examination was scheduled in November 2010 and January 2011, but the Veteran failed to report and no good cause has been shown for this failure.  Therefore, the Board finds that the remand directives have been completed to the extent possible based upon the cooperation of the Veteran.  As such, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed to the extent permitted by the cooperation of the Veteran.

2.  The record does not reflect the Veteran's service-connected right inguinal herniorrhaphy is manifested by recurrent post-operative hernia.




CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's service-connected right inguinal herniorrhaphy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159,4.1, 4.2, 4.10, 4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2006, which is clearly prior to the August 2006 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in January 2009 and September 2010, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The January 2009 letter also included a summary of the relevant rating criteria used to evaluate the Veteran's service-connected right inguinal herniorrhaphy.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied to the extent permitted by the cooperation of the Veteran.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2009 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding medical records documenting symptomatology of his service-connected right inguinal herniorrhaphy that is not demonstrated by the evidence of record.

With respect to the aforementioned December 2009 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim.  The AVLJ did ask specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The AVLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded a VA medical examination regarding this case in November 2006 which included findings as to the symptomatology of the service-connected right inguinal herniorrhaphy that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

The Board also notes that, as detailed in the Introduction, this case was remanded in September 2010, in part, for a new examination of the Veteran's service-connected right inguinal herniorrhaphy.  Such examinations were scheduled in November 2010 and January 2011, but the Veteran failed to report for these examinations and no good cause is shown for these failures.  

Pursuant to 38 C.F.R. § 3.326(a) individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

As the current appeal is a claim for increase, it appears that the claim should be denied as a matter of law pursuant to 38 C.F.R. § 3.655(b).  However, the record reflects the Veteran did report for the November 2006 VA examination.  In addition, the Veteran may not have received clear and unambiguous notice that the Veteran's failure to report for an examination in connection with an increased rating claim would result in the denial of the claim on this basis alone.  Therefore, the Board will proceed to adjudicate the appeal based on the evidence of record.

In view of the foregoing, the Board finds that the duty to assist has been satisfied in this case to the extent permitted by the cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street." If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.) 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of the assignment of an initial disability rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected right inguinal herniorrhaphy is evaluated pursuant to the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this Code a small, reducible hernia, or a hernia without true hernia protrusion, is rated as noncompensable (zero percent) as is a hernia that is preoperative and remediable.  A 10 percent schedular rating is appropriate for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  A large post-operative recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible warrants a 60 percent rating.




Analysis

In the instant case, and for the reasons detailed below, the Board finds that the Veteran does not meet or nearly approximate the criteria for a compensable disability rating for his service-connected right inguinal herniorrhaphy. 

The competent medical and other evidence of record does not reflect the Veteran has a recurrent post-operative hernia.  For example, the November 2006 VA medical examination noted that while careful examination of the right inguinal area disclosed a very tight inguinal ring, there was no bulge or impression with straining or coughing.  Moreover, the examiner stated his impression was that the Veteran had an inguinal strain as a residual of the inguinal surgery, but that he did not have any evidence of recurrent inguinal hernia.  

The Board also observes that while multiple medical treatment records on file note a past history of inguinal hernia repair for the Veteran, they do not reflect treatment for a recurrent right hernia at any time during the pendency of this case.

The Board acknowledges that the Veteran has complained of pain in the right inguinal area, to include at his December 2009 Board hearing.  Further, as noted above, the November 2006 VA examiner concluded that he did have inguinal strain as a residual of the inguinal surgery.  However, as noted above, there is no competent medical evidence of an actual recurrent hernia.  Therefore, this symptomatology is consistent with the criteria for a noncompensable rating under Diagnostic Code 7338 in that there is no true hernia protrusion.  Moreover, this determination is consistent with the November 2006 VA examiner's description of the strain as "minimally incapacitating" to the Veteran.

In view of the foregoing, the Board finds that the symptomatology of the Veteran's service-connected right inguinal herniorrhaphy is adequately reflected by criteria for the current noncompensable rating, and that he does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 7338.  Therefore, the preponderance of the evidence is against his claim, and it must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Other Considerations

In making the above determination, the Board considered whether "staged" ratings in accord with Fenderson, supra, and Hart, supra, were appropriate in the instant case.  However, a thorough review of the record reflects the symptomatology of the Veteran's service-connected right inguinal herniorrhaphy has been stable throughout this appeal period in that the record does not reflect a recurrent right inguinal hernia; there are no distinctive period(s) where he met or nearly approximated the criteria for a compensable rating under Diagnostic Code 7338.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 3 8 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  The record in this case does not reflect the RO has ever adjudicated the matter of the Veteran's entitlement to an extraschedular rating.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating regarding his service-connected right inguinal herniorrhaphy.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Although the record does not show entitlement to extraschedular benefits at this point, the Board notes that the Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected right inguinal herniorrhaphy.  Moreover, the Board reiterates that the November 2006 VA examiner found the current right inguinal strain was only "minimally incapacitating" to the Veteran.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to a compensable disability rating for right inguinal herniorrhaphy is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


